Per Curiam.

We have no doubts that, but for the peculiar cil cumstances of this case, an account might have been properly filed by the defendant under the statute; but, after the assignment of the contract, and notice thereof to the defendant, he could not, by any act of his, deprive the assignees of their rights under the assignment. It is true that the articles entered into between the parties on the 25th of April rendered the promise, on which this action is brought, of no validity as between those parties; but that transaction could not affect the assignees. The defendant may have his remedy on the plaintiff’s covenant; but he cannot set off his claims in this action, (a)

Judgment on the verdict.


 [The Court seem to entirely overlook the offer of the defendant to prove that, before the notice of the assignment, he had demands against the plaintiff which might then legally be made, arid were agreed to be made the subject of set-off against the plaintiff’s demand in the present suit, and asserted his right to this set-off at the time when he received such notice. For this reason the decision seems to be erroneous. — Ed i